Citation Nr: 0931707	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
traumatic arthritis of the lumbosacral spine.   


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.    


FINDINGS OF FACT

1.	In an unappealed May 2005 decision, the Board found that 
the schedular criteria for a rating in excess of 40 percent, 
for the service-connected lower spine disorder, had not been 
approximated.  

2.	In its May 2005 decision, the Board remanded to the RO the 
issue of whether the Veteran should be entitled to an 
increased rating, for the service-connected lower spine 
disorder, based on extraschedular considerations.

3.	In a March 2007 letter, the VA Director, Compensation and 
Pension Service, found a total disability rating based on 
individual unemployability (TDIU) unwarranted prior to April 
24, 2000, the effective date of the RO's January 2004 grant 
of a TDIU.  

4.	In a March 2008 letter, the VA Director, Compensation and 
Pension Service, addressed the Veteran's claim for increased 
rating for a lower spine disorder, found an extraschedular 
rating warranted, and awarded a 50 percent rating based on 
extraschedular considerations.


CONCLUSION OF LAW

The RO has considered extraschedular rating criteria for the 
Veteran's increased rating claim for a lower spine disorder.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 
(2008).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the Veteran is entitled 
to an extraschedular rating for his lower spine disorder.  

	Background 

In a June 1996 rating decision, the RO granted service 
connection for traumatic arthritis of the lumbar spine.  A 40 
percent evaluation was assigned, effective July 18, 1991.  

In January 2000, the Veteran filed an increased rating claim 
for his lower spine disorder.  In the March 2000 rating 
decision on appeal, the RO denied the Veteran's claim.  

The Board, in its original decision on this matter dated in 
May 2001, denied the Veteran's claim for increase on both 
schedular and extraschedular bases.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion filed by the 
parties to this matter, the Court remanded this matter to the 
Board for additional consideration of the increased rating 
claim at issue here.  The Joint Motion particularly noted 
that extraschedular considerations, in addition to schedular 
criteria, should be again considered.  See 38 C.F.R. 
§§ 3.321, 4.16.  

In June 2003, the Board remanded this matter for additional 
medical inquiry.  Before returning the case to the Board, the 
RO, in a January 2004 rating decision, granted the Veteran a 
TDIU, effective April 24, 2000.  In part, the RO considered 
the Veteran's service-connected lower spine disorder in 
finding him unemployable.  

After receiving the case again, the Board, in an unappealed 
May 2005 decision, denied the Veteran's increased rating 
claim on a schedular basis - i.e., the Board found a rating 
in excess of 40 percent unwarranted for the disorder.  In 
that decision, the Board also remanded this matter for 
additional inquiry into whether an extraschedular rating 
should be assigned.  In response, VA's Director of 
Compensation and Pension Service provided an opinion in the 
record on March 13, 2007.  In that decision, an 
extraschedular rating was denied.      

The case was again returned to the Board.  In October 2007, 
however, the Board again remanded this matter for additional 
inquiry into extraschedular considerations.  Specifically, in 
that particular remand, the Board sought another opinion - 
from either VA's Under Secretary for Benefits, or from VA's 
Director of Compensation and Pension Service - which 
addresses the proper criteria noted under 38 C.F.R. § 3.321.  

On March 14, 2008, VA's Director of the Compensation and 
Pension Service issued another decision.  In this decision, 
an increased rating - based on extraschedular considerations 
- was granted to 50 percent, effective August 25, 1999, which 
was within one year of the Veteran's January 2000 claim for 
increase.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.      

	Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA also provides for the assignment of extraschedular ratings 
in cases where schedular evaluations are found to be 
inadequate.   

Under 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Under 38 C.F.R. § 4.16(b), VA also provides that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards requisite for an 
award of a TDIU as set forth under 38 C.F.R. § 4.16(a).  

	Analysis 

In this matter, the Board has reviewed the March 2007 and 
March 2008 decisions from VA's Director of Compensation and 
Pension Service.  The Board finds that this VA official has 
complied with the processes outlined under 38 C.F.R. § 3.321 
and § 4.16.  

As the Board noted in its October 2007 remand, the March 2007 
decision did not sufficiently address the criteria noted 
under 38 C.F.R. § 3.321 in finding an extraschedular rating 
unwarranted.  But this letter did nevertheless sufficiently 
address the criteria noted under 38 C.F.R. § 4.16(b) in 
addressing whether an extraschedular rating was warranted for 
a TDIU prior to April 24, 2000, the effective date of the 
grant of a TDIU.  Specifically, the Director of Compensation 
and Pension Service indicated review of the claims file.  The 
examiner considered medical evidence of record dated prior to 
April 2000, to include a February 2000 VA compensation 
examination report.  The examiner considered information 
related to the Veteran's employment prior to April 2000.  
Based on this information, the examiner found a rating in 
excess of 40 percent unwarranted prior to April 2000.  And 
the examiner indicated that, during this time, the Veteran 
was not unable to work due to his service-connected lower 
spine disorder.  He stated that the Veteran was therefore not 
entitled to a TDIU prior to April 24, 2000.  As such, VA's 
Director of Compensation and Pension Service found an 
extraschedular rating unwarranted for the assignment of a 
TDIU prior to April 24, 2000.  See 38 C.F.R. § 4.16(b).  

Moreover, the Board finds that the Director of Compensation 
and Pension Service sufficiently addressed - in its March 
2008 decision - the Veteran's claim under 38 C.F.R. 
§ 3.312(b)(1).  The letter indicated review of the claims 
file, to include the medical evidence of record dated until 
2008, and the evidence of record pertaining to the Veteran's 
employment capacity.  And pursuant to the Board's October 
2007 remand, this decision relied on the proper standard 
noted under 38 C.F.R. § 3.312(b)(1).  The letter noted that 
extraschedular ratings are warranted in exceptional 
circumstances where the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to a particular disability.  Then, the letter noted evidence 
of "marked interference with employment" from August 25, 
1999 in finding a rating increase from 40 to 50 percent 
warranted based on extraschedular considerations.  See 
38 C.F.R. § 3.312(b)(1).          

 
ORDER

As proper consideration of an extraschedular rating has been 
afforded the Veteran, 
the issue on appeal is dismissed.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


